April 6, 1987




Tyler A. Baker, D.C.                    Opinion No..lM-668
President
Texas Board of Chiropractic             Re: Requirements for licensure
   Examiners                            by reciprocity under section 9
1300 E. Anderson Lane                   of the Texas Chiropractic Act,
Building C, Suite 245                   article 4512b. V.T.C.S.
Austin. Texas   78752

Dear Dr. Baker:

     As president of the Texas Board of Chiropractic Examiners. you
ask about the requircmancs for liceasure by reciprocity in Texas.
Section 9 of article 4512b. V.T.C.S., provides in part:

            The Texas Board of Chiropractic Examiners shall
         upon payment by an applicant of a fee gram
         license to practice chiropractic to licentiates of
         other states or territories having requirements
         and practices equal to those established by the
         laws of this State. (Emphasis added).

The requirements for licensure in Texas include the completion of
certain basic science college courses. See art. 4512b. 510(d). You
indicate that certain other states requireapplicants to pass examina-
tions In basic science courses but do not require the completion of
the courses  in college. You ask whether this constitutes "requirc-
ments and practices equal to those established by the laws of this
State." In specific. you want to know whether you may deny a license
to an applicant solely on the basis that the state in which the
applicant is licensed does not require the completion of these basic
science courses in college.

     Prior to the enactment of article 4512b. the Basic Sciences Law
required all applicants for licensing in the "healing arts" to obtain
a certificate of proficiency in anatomy, physiology, chemistry. bac-
teriology, pathology, and hygiene and public health. See V.T.C.S.
art. 459Oc. II; repealed by Acts   1979. 66th Leg., ch. 556, $4, at
1151, 1153. This requirement applied to chiropractors. Attorney
General Opinion E-1110 (1978). The certificate of proficiency could
be obtained elcher by passing an examination or by completing college
courses in the basic sciences. Id. The legislature repealed the
Basic Science Law in 1979. Acts-79.      66th Leg., ch. 556, P4. at




                              p. 3059
Dr. Tyler A. Baker - Page 2   (JM-668)




1151, 1153. Article 4512b incorporates these basic science courses in
subsection 10(d) which uow requires

          the satisfactory completion of courses in anatomy.
          ehysiology, chemistry, bacteriology, pathology,
          hygiene -and public -health with au average -of
          seventy-five.perceut (75%) or better in each of
          the courses. (Emphasis added).

Section 10(d) does uot list testing in the basic         sciences as au
alternative to course completion.

     You ask whether the completion of courses iu the basic sciences
constitutes oue of the requirements referred to in section 9 of
article 4512b. By the plain language of section 10(d) of article
4512b. Texas law regarding chiropractic liceusure requires the actual
coupletiou of these basic science courses. The board may therefore
consider this requirement as one of the requirements for licensure by
reciprocity under section 9. The board may do so, however, only in a
reasonable manner. For example, section 10(d) may require the comple-
tion of courses in a particular sequence. This sequence requirement
may not be imposed unreasonably to deny licensure by reciprocity. See
generally Attorney General Opinion JH-512 (1986). AdditioualK
credits for the completion of college courses may, in some instances,
be obtained through college examfnacions for advanced credit. The
phrase "equal to" in section 9 must be interpreted to mean the
substantial equivalent of rather than identical to; otherwise, no
chiropractor could be licensed by reciprocity.

      As indicated, section 9 provides, in pertinent part, that
the board "shall . . . grant license to practice chiropractic to
licentiates of other states or territories having requirements and
practices equal to those establlshed" in Texas. The word "shall" is
generally construed to be mandatory. Green v. County Attorney of
Anderson County, 592 S.W.2d 69, 73 (Tex. Civ. App. - Tyler 1979, no
writ1 : Attorney General Ooinion  m-561   (1986).   The ultimate auestion
is oue of legislative it&t.      The legislature  must have intended that
if the licensing requirements of the other state or territory are the
reasonable equivalent to the requirements imposed in Texas. including
the completion of college courses in the basic sciences, the board
must grant a license to an applicant licensed in the other state.

     This conclusion does not mean that the board must refuse to issue
a license to an applicant solely ou the basis that the applicant is
licensed in a state which does not have requirements identical to
those imposed in Texas. As indicated, some states require applicants
to pass examinations in basic science courses but do uoc require the
completion of the courses in college. The board could determine,
in its discretion and upon investigation. that the other state's
testing requirements in the basic sciences constitute the substantial
equivalent of Texas' requirements. Moreover, in many ianstances. an




                                p. 3060
Dr. Tyler A. Baker - Page 3   (JM-668)




applicant from another state may in fact meet Texas' basic science
course requirements. The applicant may have actually completed all of
the basic science courses required by Texas law in the process of
preparing for the other state's examination in the basic sciences.

     Denial of licensure by reciprocity to an applicant who meets all
of the requirements imposed upon Texas applicants solely on the basis
that the non-Texas applicant is licensed in a state which does not
itself impose the same requirements would raise serious questions
under the Fourteenth Amendment to the United States Constitution. A
state cannot exclude a person from an occupation in a manner or for
reasons that contravene the due process or equal protection clauses of
the Fourteenth Amendment. Schware v. Board of Bar Examiners, 353 U.S.
232, 238-39 (1957); see also U.S. Const. art. IV. I)2 (privileges and
immunities clause); Supreme Court of New Rampshire v. Piper, 470 U.S.
274 (1985); Attorney General Opinion m-348 (1985). A state may apply
different laws to different classes of persons without violating the
equal protection clause, but the Fourteenth Amendment prohibits the
different treatment of "similarly situated" persons.

                              SUMMARY

               If the chiropractic licensure requirements of
          another state or territory are the reasonable
          equivalent of the requirements imposed in Texas,
          and include the completion of certain basic
          science college courses required under section
          10(d) of article 4512b. V.T.C.S., section 9 of
          article 4512b requires the Texas Board of
          Chiropractic Examiners to grant a license to an
          applicant licensed In the other state.        This
          section does not, however, require the board to
          refuse to issue a license to an applicant solely
          on the basis that the applicant is licensed in a
          state which does not have requirements identical
          to those imposed in Texas.

              Denial of licensure by reciprocity to an
         applicant who actually meets all of the require-
         ments imposed upon Texas applicants solely because
         the .non-Texas applicant is licensed in a state
         which does not itself impose the same requirements
         would raise serious questions under the Fourteenth
         Amendment to the United States Constitution.




                                          JIM        MATTOX
                                          Attorney    General of Texas



                                p. 3061
Dr. Tyler A. Baker - Page 4      (m-668)




JACK HIGRTOWER
First Assistant Attorney General

MARTRELLER
Executive Assistant Attorney    General

JDDGE ZOLLIE STEARLET
Special Assistant Attorney     General

RICR GILPIN
Chairman. Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General




                                p. 3062
                                           c